NORTHCUTT, Judge.
Donald Renye challenges the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without comment as to Renye’s first claim. As to Renye’s second claim that his sentence and conviction are illegal because they violate the prohibition against double jeopardy, we affirm. We write only to clarify that Renye received one life sentence for a capital felony; therefore his sentence is not illegal. See §§ 782.04, 775.082, Fla. Stat. (1995). As in Shortridge v. State, 884 So.2d 321 (Fla. 2d DCA 2004), we do not reach the merits of a challenge to Renye’s convictions or address whether the trial court’s practice of merging convictions is proper because such claims are not cognizable in a rule 3.800(a) motion to correct an illegal sentence.
Affirmed.
FULMER and SILBERMAN, JJ., Concur.